 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DEREK TATE,                                     No. 2:18-cv-0822 AC P
12                       Plaintiff,
13            v.                                         ORDER
14       J. ANDRES,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed August 5, 2019, this case was referred

19   to the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed for a

20   period of 120 days. ECF No. 21. That order provided defendant the opportunity to request

21   opting out of the ADR Project based on a good faith belief that a settlement conference would be

22   a waste of resources. Id. at 2. Defendant has now filed a notice stating that he is opting out of the

23   Post-Screening ADR Project and requesting that the court re-set his deadline to respond to the

24   complaint. ECF No. 22. Defendant’s notice will be construed as a request, and the request will

25   be granted.1

26   1
       Counsel for defendant is advised that in the future, they must move to opt out of the Post-
27   Screening ADR Project, and any such motions should affirm that counsel has taken the steps
     outlined in the order referring the case to the Post-Screening ADR Project and give a reason for
28   the decision to opt out.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Defendants’ request to opt out of the Post-Screening ADR Project (ECF No. 22) is
 3   GRANTED.
 4          2. The stay of this action, commencing August 5, 2019 (ECF No. 21), is LIFTED.
 5          3. Within twenty-one days of the filing of this order, defendant shall file a response to
 6   the complaint.
 7   DATED: August 23, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
